Case 20-11177-KBO   Doc 613-6   Filed 08/28/20   Page 1 of 5




        Exhibit D
               Case 20-11177-KBO    Doc 613-6     Filed 08/28/20   Page 2 of 5




                               Intent to Use Trademarks

                                      Application No./
               Mark                        Date                         Owner
                                     App 87/299,186
BUSTER BRANDS                                              Hi-Tech Pharmacal Company
                                    App 12-JAN-2017
                                     App 88/581,415
DESIGN ONLY                                                Advanced Vision Research, Inc.
                                   App August 16, 2019
                                     App 88/677,127
DETOMISED                                                  Akorn Animal Health, Inc.
                                    App 01-NOV-2019
                                     App 88/164,134
MACUTRITION                                                Advanced Vision Research, Inc.
                                   App October 22, 2018
RESTORES EYES NATURAL
BALANCE CLEANSES
EYELIDS AND LASHES
                                    App 88/070,824
NOURISHES EYES TO                                          Advanced Vision Research, Inc.
                                   App August 9, 2018
PROMOTE HEALTHY TEARS

(DESIGN PLUS WORDS)
                                     App 88/047,652
THERATEARS EXTRA                                           Advanced Vision Research, Inc.
                                    App July 23, 2018
                                     App 88/677,131
PROPOSED                                                   Akorn Animal Health, Inc.
                                    App 01-NOV-2019

RESTORES + CLEANSES +
                                     App 88/072,677
NOURISHES                                                  Advanced Vision Research, Inc.
                                    App 09-AUG-2018
(DESIGN PLUS WORDS)
                                     App 87/413,349
STERI-OPTICS                                               Hi-Tech Pharmacal Co., Inc.
                                    App 17-APR-2017




 KE 69502219
             Case 20-11177-KBO          Doc 613-6      Filed 08/28/20     Page 3 of 5




                                       Intellectual Property

Intellectual Property registered in any jurisdiction other than the United States, to extent such
exists.




                                                 2
                  Case 20-11177-KBO         Doc 613-6      Filed 08/28/20         Page 4 of 5




                                              Real Property1

                  Owner                             Address                          Fair Market Value
    Akorn, Inc.                     150 S. Wyckles Road, Decatur, Illinois        Assumed to be <$5
                                    62522                                         million NBV of
                                                                                  $2,524,755.00
    Akorn, Inc.                     1390 N. Fairview Avenue, Decatur, Illinois    Assumed to be <$5
                                    62526                                         million




1
      Note to Draft: Excluded Assets under the Pre-Petition CA given FMV <$5MM.



                                                      3
Case 20-11177-KBO   Doc 613-6    Filed 08/28/20   Page 5 of 5




                    Excluded Accounts

  Entity Owner      Bank Name            Bank Acct Number
  Akorn, Inc.       Bank of America      0893




                            4
